Case 2:20-cv-00078-JRG Document 45-1 Filed 10/02/20 Page 1 of 3 PageID #: 928




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


CELLULAR COMMUNICATIONS                §
EQUIPMENT LLC,                         §   Case No. 2:20-cv-00078-JRG
                                       §
     Plaintiff,                        §
                                       §   JURY TRIAL DEMANDED
                                       §
v.                                     §
                                       §
HMD GLOBAL OY,                         §
                                       §
       Defendant.                      §
                                       §



                  SECOND SUPPLEMENTAL PROTECTIVE ORDER
Case 2:20-cv-00078-JRG Document 45-1 Filed 10/02/20 Page 2 of 3 PageID #: 929




        WHEREAS, on August 14, 2020, the Court entered a Protective Order (the “Protective

Order”) governing the disclosure of confidential materials in the above-referenced matter;

        WHEREAS on September 9, 2020, the Court entered a Stipulated Protective Order

Regarding Certain Non-Party Confidential Information (the “First Supplemental Protective

Order”);

        WHEREAS, non-party Apple Inc. (“Apple”) has requested and met and conferred with

the parties regarding supplemental protections regarding the production of materials containing

or constituting confidential information of Apple (“Apple Confidential Information”);

        WHEREAS, Defendant HMD Global Oy has indicated that it does not oppose the

supplemental protections requested by Apple, but Plaintiff Cellular Communications Equipment

LLC (“Plaintiff”) does oppose Apple’s requests; and

        WHEREAS, on October 2, 2020, Apple filed a Motion for Protective Order opposed by

Plaintiff.

        By reason of the foregoing, and for good cause shown, it is ORDERED that Apple

Confidential Information produced by any party or non-party in this litigation shall be subject to

the terms of the Protective Order, the First Supplemental Protective Order, and this Second

Supplemental Protective Order:

        1.     Disclosure of Apple Confidential Information to Outside Experts or Consultants.

To the extent that a party seeks to disclose Apple Confidential Information to any outside expert

or consultant pursuant to Section 5e of the Protective Order, the parties shall afford Apple the

same notice, disclosure, and consent rights as provided to a producing party under the Protective

Order; and

        2.     Exhibit List. The parties shall notify Apple should any Apple Confidential

                                            Page 1
Case 2:20-cv-00078-JRG Document 45-1 Filed 10/02/20 Page 3 of 3 PageID #: 930




Information appear on any party’s trial exhibit list; and

       3.      Use of Apple Confidential Information at Hearing or at Trial. The parties shall use

reasonable efforts to seal the courtroom and redact any related transcript should Apple

Confidential Information be discussed at hearing or at trial, or, alternatively, provide Apple with

reasonable notice before such use so that Apple may intervene.




                                            Page 2
